DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11-16 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse the invention of Group I, previous claims 1-10, drawn to a DNA polymerase, in the paper of 12/7/2021, is acknowledged.  Applicant's election without traverse of the following species of positions 82 and 418 (SEQ ID NO:3), in the paper of 12/7/2021, is acknowledged.
Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Currently there is no information disclosure statement in the application file.


Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claims 1 and 16 recite “glucose oxidase GOD mutant” which should be “glucose oxidase (GOD) mutant”.  
Claims 1 is further objected to for the recitation “SEQ ID No:3” which should be “SEQ ID NO:3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claim 16 dependent on) is indefinite in the recitation “having an amino acid of SEQ ID No:3”, in that SEQ ID NO:3 is a sequence of 581 amino acids.  In the interest of advancing prosecution, the recitation is interpreted as “having an amino acid sequence of SEQ ID No:3”.
Claim 16 is indefinite in the recitations “the host cell”, “the gene”, “the recombinant vector” and “the recombinant strain” in that there is not an antecedent 

Closest Prior ART
Kojima et al. US Patent NO. 8,999,140 is the closest prior art, although Kojima et al. does not teach or suggest a glucose oxidase (GOD) mutant having the amino acid sequence of SEQ ID NO:3.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
12/17/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652